DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 21, in the reply filed on 25 January 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 March 2019, 25 September 2019, 13 December 2019, 10 April 2020, and 8 October 2020 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bretz, Wolfgang, “Clad Stainless Steels and High-Ni-Alloys for Welded Tube Application”, 7th International Symposium on Superalloy 718 and Derivatives, The Minerals, Metals & Materials Society, 2010, pages 499-508 (Included in IDS submitted on 04/10/2020 and herein referred to as “Bretz”).
In regards to independent claim 1 and dependent claims 2 and 5, Bretz is directed to welded tube applications of special stainless steel and nickel-based alloys. (Introduction) Continuous cold-roll bonding of dissimilar materials is a well-known pressure-welding process which provides technical and cost advantages in many applications in comparison with a single layer of the expensive material. (Introduction) It allows various material properties to be combined, which a single material cannot achieve. (Introduction) Depending on the requirements, 3 or 5 layers are not rare. (Introduction) 
Outer layers and inner cores come together in a gap of a 4-high cladding mill and are bonded with a reduction in one step up to 70% depending on cladding components. (Processes and Discussion, Cold Roll Bonding Process) After bonding a diffusion bond anneal has to be applied in batch or in continuous horizontal or vertical furnaces. (Processes and Discussion, Cold Roll Bonding Process) After the diffusion bond annealing the clad strip is finished according to 
Laser butt welds are fundamental for industrial applications using tube weld lines. ((Processes and Discussion, Results of butt welds on clad materials) Welds were produced using an Alloy 316 Ti clad on mild steel sheets and Alloy 625 as the filler metal. (Processes and Discussion, Results of Tube Welds with Mild Steel and Stainless Steel Cores) This structure corresponds to the claimed structure of a first layer made of base metal and a second layer placed on one surface of the first layer and made of first cladding metal that is a material different from the base metal. This structure is shown in Figure 6, reproduced below. The scale of the figures is shown in other figures set forth within this reference. This also shows the nature of the structure, which would include a first layer and a second layer.

    PNG
    media_image1.png
    780
    1251
    media_image1.png
    Greyscale

As seen by this figure, the circumferential length of weld metal in a weld at each of an inner surface and an outer surface of the clad welded pipe or tube falls within the range of 0.0010 mm to 1.0 mm. This figure also shows that the base metal is not exposed at a first cladding metal-side surface of the clad welded tube. The figure shows that the length of the weld metal at a thickness center of the clad welded tube falls within the claimed range.

Allowable Subject Matter
Claims 3, 4, 6-14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 11,079,045 is directed to an electric resistance welded clad steel pipe or tube in which a region where solidification microstructure is formed, i.e. a region in a weld particularly having significant influence on properties, is reduced without impairing its function as a clad pipe or tube. (Abstract) This reference does not constitute prior art because the assignee and the inventors are identical. 
U.S. Patent Application Publication Number 2018/0243809 is directed to an electric resistance welded stainless clad steel manufactured by forming a hot-rolled steel strip of clad steel including low-carbon low-alloy steel and stainless steel into a cylindrical shape, and electric resistance welding the edges of the hot-rolled steel strip, characterized in that the flattening characteristic of an electric resistance weld, as-welded, satisfies the formula h/D<0.3, wherein h is the flattened height at fracture (mm) and D is the outer diameter of the pipe (mm), and a method of manufacturing the same. (Abstract) This reference does not set forth the circumferential length of the weld metal as set forth in the instant claims.
U.S. Patent Number 8,993,920 is directed to a steel strip is formed into a cylinder so that opposite ends of the steel strip face each other, while continuously conveying the steel strip. (Abstract) This reference does not set forth the structure of the first layer and second layer as set forth in the instant claims. 
U.S. Patent Number 10,844,993 is directed to an electric-resistance-welded stainless clad steel pipe or tube that is excellent in both the fracture property of the weld and the corrosion resistance of the pipe or tube inner surface as electric resistance welded without additional welding treatment such as weld overlaying after electric resistance welding. (Abstract) This reference is by the same inventors and assignee. It falls within the grace period of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784